DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 8/30/2022.  
Claims 1, 3, 12, 26, and 27 have been amended.  Claim 28 has been newly added.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.
With specific note to claim 12, Matsunaga teaches that a forecast of resources predicted by the radio access node as being needed to support an admission control decision (Pages 7-8 [0074] “load increase amount Δη”) based at least on a set of metrics used by the radio access node.  (frame error rate and communication rate in the uplink and downlink, which correlates to a required transmission power, see Page 3 [0041] and Pages 7-8 [0074])

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, 25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al. (US-2009/0052330 hereinafter, Matsunaga).
Regarding claim 12, Matsunaga teaches a method, comprising:
receiving, at a controller apparatus (Fig. 1 [90] and Page 3 [0036] “the radio base station control apparatus 50 measures the communication quality indices and transmits the result to the network management apparatus 90 periodically”) in a wireless communication system (Fig. 1 and Page 3 [0035]), admission control information (Page 1 [0002] “a radio base station control apparatus should periodically acquire, as communication quality indices for each radio cell, the ratio of the establishment failure count to the establishment attempt count of a radio access bearer, the ratio of the abnormal release count to the establishment success count of a radio access bearer, and the like.”) from a radio access node (Fig. 1 [50]) that is another apparatus in the wireless communication system (Fig. 1), the admission control information comprising from the radio access node a forecast of resources predicted by the radio access node as being needed to support an admission control decision based at least on a set of metrics (i.e. frame error rate and communication rate in the uplink and downlink, which correlates to a required transmission power, see Page 3 [0041]) used by the radio access node; (Page 3 [0041] “The connection request processing means 104 and handover request processing means 105 receive a calling or terminating connection request or a handover request from the mobile terminals 10 to 14 under control and inquire of a call reception control means 108 whether it is possible to ensure necessary communication resources.”, Fig. 15 [705 & 706] and Pages 7-8 [0074] “Upon receiving a calling or terminating connection request or a handover request for mobile terminals 10 to 14 (steps 700, 701, and 702), the radio base station control apparatus 50 calculates a load increase amount Δη generated upon call reception on the basis of, e.g., the type of call, communication rate, and required frame error rate (step 705). Normally, this load calculation and reception control are done independently in uplink and downlink. It is checked on the basis of the load increase amount whether the load will exceed an upper limit value ηth when a call is received at a current load value η (step 706)”).
processing the received admission control information at the controller apparatus (Fig. 16 [600]), and based on the processed admission control information (Fig. 16 [602] and Fig. 5 [330]), determining error or inaccuracy in the forecast of resources; (Pages 3-4 [0044], Fig. 16 [608, Yes & 609] i.e. the expected increase in load Δη has been leading to dropped calls when compared to the threshold value ηth, accordingly the threshold value will be modified see additionally Fig. 15 [705 & 706], Pages 7-8 [0074] and Page 8 [0077-0078]) and
sending to the radio access node information comprising an instruction for the radio access node to modify admission control criteria of the radio access node (Fig. 15 [722] and Fig. 16 [612]), based on the processed admission control information and the determined error or inaccuracy.  (Page 8 [0076] “As is apparent from FIG. 15, the higher the threshold value ηth of call reception control is, the smaller the call loss or abnormal termination due to a shortage of resources becomes. However, if the threshold value is too high, the power control margin of radio channel cannot be ensured, and the system becomes unstable. For this reason, the threshold value is preferably adjusted exclusively only when the resources are insufficient.”)
Regarding claim 13, Matsunaga teaches the admission control information provided to the controller apparatus comprising information of one or more admission control decisions made at the radio access node.  (Matsunaga Page 1 [0002] “a radio base station control apparatus should periodically acquire, as communication quality indices for each radio cell, the ratio of the establishment failure count to the establishment attempt count of a radio access bearer, the ratio of the abnormal release count to the establishment success count of a radio access bearer, and the like.”)
Regarding claims 25 and 27, the limitations of claims 25 and 27 are rejected as being the same reasons set forth above in claim 12.  Additional structure can be seen in Figs. 17A and 17B.  

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US-2009/0052330 hereinafter, Matsunaga) in view of Whinnett et al. (US-2017/0181179 hereinafter, Whinnett).
Regarding claim 1, Matsunaga teaches a method, comprising:
providing admission control information (Page 1 [0002] “a radio base station control apparatus should periodically acquire, as communication quality indices for each radio cell, the ratio of the establishment failure count to the establishment attempt count of a radio access bearer, the ratio of the abnormal release count to the establishment success count of a radio access bearer, and the like.”) from a radio access node (Fig. 1 [50]) in a wireless communication system (Fig. 1 and Page 3 [0035]) to a controller apparatus (Fig. 1 [90] and Page 3 [0036] “the radio base station control apparatus 50 measures the communication quality indices and transmits the result to the network management apparatus 90 periodically”) that is another apparatus in the wireless communication system (Fig. 1), the admission control information comprising information of resources assumed to be allowed or available or unused at the time of admission control decision; (Page 3 [0041] “The connection request processing means 104 and handover request processing means 105 receive a calling or terminating connection request or a handover request from the mobile terminals 10 to 14 under control and inquire of a call reception control means 108 whether it is possible to ensure necessary communication resources.”, Fig. 15 [705 & 706] and Pages 7-8 [0074])
in response to the providing admission control information, receiving from the controller apparatus (Fig. 1 [90]) information comprising an instruction for the radio access node to modify admission control criteria of the radio access node; (Fig. 2 [50] and Page 3 [0042] “Upon receiving an operation parameter setting or change instruction from the network management apparatus 90, the operation parameter setting means 107 outputs the contents to the call reception control means 108 if the instruction is to change the setting of the call reception control threshold value” ) and
modifying the admission control criteria in response to the instruction.  (Page 3 [0041] “If it is possible to ensure communication resources, a transfer rate assignment means 110 determines a communication channel rate in accordance with the type of call and required communication rate. A spreading code assignment means 111 assigns a spreading code in accordance with the required communication rate. A transmission power assignment means 109 assigns transmission power corresponding to the required communication rate and required error rate to the mobile terminal and radio base station. In accordance with these settings, a communication channel assignment means 112 assigns a data transfer channel and control channel. If it is determined by call reception control that no communication resources can be ensured, the connection request processing means 104 and handover request processing means 105 notify the mobile terminals 10 to 14 under control of a connection disable state or handover disable state”)
Matsunaga differs from the claimed invention by not explicitly reciting the admission control information comprising a forecast of resources predicted by the radio access node as being needed to support an admission control decision based at least on a set of metrics used by the radio access node.  
In an analogous art, Whinnett teaches a method and system for controlling admission of user equipment to a multimode base station (Abstract) that includes using admission control information (Fig. 2 [S20]) comprising a forecast of resources predicted by the radio access node as being needed to support an admission control decision based at least on a set of metrics used by the radio access node; (Page 3 [0045-0058] “The long-term parameters kept by the RRM can include the following: Requested downlink throughput Requested uplink throughput Utilized downlink throughput Utilized uplink throughput Requested downlink latency Requested uplink latency For these parameters, one or more of the following statistics can be collected: Long-term average values for the parameters, giving a measure for basic prediction  Variation for the average over 24 hour periods, to find behavior patterns across each day. Variation for the average over 7 days, to find behavior patterns across each week. Short-term average values (over a few hours) to find local trends.” and “These parameters and statistics allow the RRM to predict the throughput and/or other QOS requirements of a particular UE 2. The RRM can then decide whether to continue admitting the UE 2 to the cell 4a it is requesting, or whether to immediately admit the UE 2 to an alternative, more appropriate cell 4b”) and
	modifying admission control criteria of the radio access node. (Fig. 2 [S30, S40 & S50] i.e. the prediction information is compared to the capability of the cells and the admission criteria to enter cell 4a may not be best and instead, changed to access cell 4b)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga after modifying it to incorporate the ability to utilize a forecast of resources predicted to be required to support the addition of a UE to a base station of Whinnett since it enables tracking statistics of past behavior of the user equipment when connected to the radio access node because regular access allows reliable predictions to be made.  (Whinnett Page 3 [0060])
Regarding claim 2, Matsunaga in view of Whinnett teaches the admission control information provided to the controller apparatus comprising information of one or more admission control decisions made at the radio access node.  (Matsunaga Page 1 [0002] “a radio base station control apparatus should periodically acquire, as communication quality indices for each radio cell, the ratio of the establishment failure count to the establishment attempt count of a radio access bearer, the ratio of the abnormal release count to the establishment success count of a radio access bearer, and the like.”)
Regarding claims 24 and 26, the limitations of claims 24 and 26 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be seen in Figs. 17A and 17B.  









Claims 3, 5, 7, 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga et al. (US-2009/0052330 hereinafter, Matsunaga) in view of Whinnett et al. (US-2017/0181179 hereinafter, Whinnett) and Sridhar et al. (US-2016/0095126 hereinafter, Sridhar).
Regarding claim 3, Matsunaga in view of Whinnett teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting the admission control information comprising, for each of the one or more admission control decisions: 
information of a maximum allowed amount of resources assumed by to the radio access node to be allowed at the time of making the admission control decision; or
information of unused resources assumed to be available by the radio access node at the time of making the admission control decision.
In an analogous art, Sridhar teaches within a single apparatus, a method, comprising:
providing admission control information from a radio access node (Fig. 1 [120] and Page 2 [0019]) to a controller (Fig. 1 [125]) of the radio access node; (Page 3 [0128]) and
in response to the providing admission control information, receiving from the controller information comprising an instruction for the radio access node to modify admission control criteria of the radio access node; (Page 3 [0034] “The trigger event may trigger a parameter modification cycle (which also may be referred to herein as an optimization cycle) in which one or more operational control parameters of the wireless access node (e.g., SINR threshold and, optionally, CAC threshold, as discussed further below) may be modified for attempting to satisfy one or more operational requirements or goals of the wireless access node.”) and
modifying the admission control criteria in response to the instruction (Page 3 [0027] i.e. “for example, the eNodeB 120 may be configured to increase the CAC threshold in order to decrease the total number of bearers supported by the eNodeB 120, which will result in a decrease in the amount of PDCCH capacity consumed on the eNodeB 120.”), wherein
the admission control information comprising, for each of one or more admission control decisions: 
information of a maximum allowed amount of resources assumed by the radio access node to be allowed at the time of making the admission decision; (Page 2 [0024] “The eNodeB 120 has constraints on the number of PDSCH PRBs available for supporting downlink transmissions and constraints on the number of PUSCH PRBs available for supporting uplink transmissions. The eNodeB 120 has constraints on the number of acknowledgments and negative acknowledgements (ACKs/NACKs) that may be supported. The eNodeB 120 may have other constraints on resources 121 of eNodeB 120, other constraints on other types of resources of eNodeB 120, or the like”) or
information of unused resources assumed to be available by the radio access node at the time of making the admission control decision. 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga in view of Whinnett after modifying it to incorporate the ability to use information regarding the maximum allowed resources available for controlling admission of Sridhar since it enables adjusting the how easily devices can be added to a base station based on the amount of available resources.  
Regarding claim 5, Matsunaga in view of Whinnett and Sridhar teaches the receiving from the controller information instructing the radio access node to modify admission control criteria of the radio access node comprising receiving a command to make the admission control stricter or less strict.  (Sridhar Page 3 [0027] “The modification of the CAC threshold of the eNodeB 120 allows eNodeB 120 to modify at least one of the number of wireless devices 110 supported by eNodeB 120 or the number of bearers of wireless devices 110 supported by the eNodeB 120. Here, the CAC threshold may represent a barrier to entry of new wireless devices 110 or bearers of wireless devices 110 on the eNodeB 120, such that increasing the CAC threshold of eNodeB 120 enables fewer wireless devices 110 or bearers of wireless devices 110 to be supported by eNodeB 120 and decreasing the CAC threshold of eNodeB 120 enables more wireless devices 110 or bearers of wireless devices 110 to be supported by eNodeB 120.“)
Regarding claim 7, Matsunaga in view of Whinnett and Sridhar teaches wherein the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node does not specify how the radio access node is to implement the modification.  (Sridhar Page 3 [0028] i.e. a Goal to meet, implemented by Fig. 2)
Regarding claim 8, Matsunaga in view of Whinnett and Sridhar teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node causing the radio access node to modify admission control criteria preconfigured in the radio access node.  (Sridhar Page 3 [0027] i.e. changing the CAC threshold)
Regarding claim 28, Matsunaga in view of Whinnett and Sridhar teaches the instructions comprises one or more offsets; (Sridhar Page 3 [0027])
the modifying the admission control criteria in response to the instruction comprises modifying computation of the forecast by applying the one or more offsets to one or more of the metrics used when computing the forecast of resources; (Matsunaga Pages 3-4 [0044] “ If the score of the degree of abnormality is high, the degree-of-abnormality calculation means 206 notifies the communication quality monitoring means 205 of the anomaly and outputs parameters to be corrected to the operation parameter setting means 204 as needed. Examples of the communication quality indices are the connection failure count with respect to the connection request count, the handover failure count with respect to the handover request count, the packet transfer throughput, the packet transfer delay, and the packet loss ratio. These data are measured for each radio cell of the mobile communication network” and Pages 7-8 [0074]) and
providing admission control information comprises providing admission control information using the modified computation of the forecast.  (Pages 3-4 [0044] and Pages 7-8 [0074])










Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Whinnett and Zachrison et al. (US-2020/0322873 hereinafter, Zachrison).
Regarding claim 4, Matsunaga in view of Whinnett teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting the admission control information comprising information of one or more measurements of resources consumed following admission including, for each of one or more admission control decisions:
information of resources actually consumed by a call after the admission control decision was made; or 
information of resources actually allowed or available or unused after the admission control decision was made.  
In an analogous art, Zachrison teaches a network node and method in a wireless communication network for performing and adjusting admission control in a wireless communication network (Abstract) that includes admission control information comprising information of one or more measurements of resources consumed following admission (Fig. 2b [209-210] and Page 5 [0080-0083]) including, for each of one or more admission control decisions:
information of resources actually consumed by a call after the admission control decision was made; (Page 5 [0081 and 0089]) or 
information of resources actually allowed or available or unused after the admission control decision was made.  
Before the effective date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga in view of Whinnett after modifying it to incorporate the ability to use measurements to adjust admission criteria of Zachrison since the amount of resources each device requires is different and by performing admission control dynamically based on the most recent conditions enables more accurate decisions and use of the resources.  (Zachrison Page 1 [0010] and Page 2 [0018])
Regarding claim 9, Matsunaga in view of Whinnett and Zachrison teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node causing the radio access node to modify estimation criteria used for admission control by the radio access node.  (Zachrison Fig. 2A [205] and Page 1 [0012] i.e. the first threshold is determined dynamically based on the measurement of data traffic load)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Whinnett and Sridhar as applied to claim 5 above, and further in view of Oosawa et al. (US-6,900,700 hereinafter, Oosawa).
Regarding claim 6, Matsunaga in view of Whinnett and Sridhar teaches examples of the triggering events including “that a number of wireless devices served by the wireless access node has changed (e.g., by a threshold amount, by a threshold percentage, or the like). The trigger event may be detection that a number of handover events within a certain period of time satisfies a threshold, detection that a number of wireless devices supported by the wireless access node satisfies a threshold, detection that a change in the number of wireless devices supported by the wireless access node satisfies a threshold” (Sridhar Page 5 [0048]) which require counting/accumulating, but differs from the claimed invention by not explicitly reciting a binary or N-ary counter.  
In an analogous art, Oosawa teaches a communication semiconductor integrated circuit (Abstract) that includes the use of binary counters.  (Col. 11 lines 28-37)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga in view of Whinnett and Sridhar after modifying it to incorporate the use of binary counters of Oosawa since binary counters are well known in the art and can be used to count to specific values and triggering an alert/flag upon resetting.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Whinnett and Zachrison as applied to claim 9 above, and further in view of Sridhar.  
Regarding claim 10, Matsunaga in view of Whinnett and Zachrison teaches the limitations of claim 9 above, but differs from the claimed invention by not explicitly reciting the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node comprising one or more offsets.  
In an analogous art, Sridhar teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node comprising one or more offsets. (Sridhar Page 3 [0027])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga in view of Whinnett and Zachrison after modifying it to incorporate the ability to modify admission control criteria using offsets of Sridhar since using offsets enables making changes from a known value, which can decrease the amount of information required to transfer and increase system performance.  
Regarding claim 11, Matsunaga in view of Whinnett, Zachrison and Sridhar teaches the one or more offsets comprising one or more of: a first offset for adjusting forecast values of the admission control criteria; a second offset for adjusting a level of allowed resources; a third offset for adjusting a level of available resources.  (Sridhar Page 3 [0027])
Claims 17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Sridhar.
Regarding claim 17, Matsunaga teaches the limitations of claim 12 above, but differs from the claimed invention by not explicitly reciting receiving from the controller information instructing the radio access node to modify admission control criteria of the radio access node comprising receiving a command to make the admission control stricter or less strict.  
In an analogous art, Sridhar teaches within a single apparatus, a method, comprising:
providing admission control information from a radio access node (Fig. 1 [120] and Page 2 [0019]) to a controller (Fig. 1 [125]) of the radio access node; (Page 3 [0128]) and
in response to the providing admission control information, receiving from the controller information comprising an instruction for the radio access node to modify admission control criteria of the radio access node; (Page 3 [0034] “The trigger event may trigger a parameter modification cycle (which also may be referred to herein as an optimization cycle) in which one or more operational control parameters of the wireless access node (e.g., SINR threshold and, optionally, CAC threshold, as discussed further below) may be modified for attempting to satisfy one or more operational requirements or goals of the wireless access node.”) and
modifying the admission control criteria in response to the instruction (Page 3 [0027] i.e. “for example, the eNodeB 120 may be configured to increase the CAC threshold in order to decrease the total number of bearers supported by the eNodeB 120, which will result in a decrease in the amount of PDCCH capacity consumed on the eNodeB 120.”), wherein
the admission control information comprising receiving a command to make the admission control stricter or less strict.  (Sridhar Page 3 [0027] “The modification of the CAC threshold of the eNodeB 120 allows eNodeB 120 to modify at least one of the number of wireless devices 110 supported by eNodeB 120 or the number of bearers of wireless devices 110 supported by the eNodeB 120. Here, the CAC threshold may represent a barrier to entry of new wireless devices 110 or bearers of wireless devices 110 on the eNodeB 120, such that increasing the CAC threshold of eNodeB 120 enables fewer wireless devices 110 or bearers of wireless devices 110 to be supported by eNodeB 120 and decreasing the CAC threshold of eNodeB 120 enables more wireless devices 110 or bearers of wireless devices 110 to be supported by eNodeB 120.“)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga after modifying it to incorporate the ability to use information regarding the maximum allowed resources available for controlling admission of Sridhar since it enables adjusting the how easily devices can be added to a base station based on the amount of available resources.  
Regarding claim 19, Matsunaga in view of Sridhar teaches wherein the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node does not specify how the radio access node is to implement the modification.  (Sridhar Page 3 [0028] i.e. a Goal to meet, implemented by Fig. 2)
Regarding claim 20, Matsunaga in view of Sridhar teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node causing the radio access node to modify admission control criteria preconfigured in the radio access node.  (Sridhar Page 3 [0027] i.e. changing the CAC threshold)
Regarding claim 22, Matsunaga in view of Sridhar teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node comprising one or more offsets.  (Sridhar Page 3 [0027])
Regarding claim 23, Matsunaga in view of Sridhar teaches the one or more offsets comprising one or more of: a first offset for adjusting forecast values of the admission control criteria; a second offset for adjusting a level of allowed resources; a third offset for adjusting a level of available resources.  (Sridhar Page 3 [0027])
Claims 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Zachrison.
Regarding claim 15, Matsunaga teaches the limitations of claim 12 above, but differs from the claimed invention by not explicitly reciting the admission control information comprising information of one or more measurements of resources consumed following admission.
In an analogous art, Zachrison teaches a network node and method in a wireless communication network for performing and adjusting admission control in a wireless communication network (Abstract) that includes admission control information comprising information of one or more measurements of resources consumed following admission. (Fig. 2b [209-210] and Page 5 [0080-0083]) 
Before the effective date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga after modifying it to incorporate the ability to use measurements to adjust admission criteria of Zachrison since the amount of resources each device requires is different and by performing admission control dynamically based on the most recent conditions enables more accurate decisions and use of the resources.  (Zachrison Page 1 [0010] and Page 2 [0018])
Regarding claim 16, Matsunaga in view of Zachrison teaches estimating one or more inaccuracies in admission control criteria of the radio access node.  (Zachrison Page 10 [0150])
Regarding claim 21, Matsunaga in view of Zachrison teaches the information received from the controller instructing the radio access node to modify admission control criteria of the radio access node causing the radio access node to modify estimation criteria used for admission control by the radio access node.  (Zachrison Fig. 2A [205] and Page 1 [0012] i.e. the first threshold is determined dynamically based on the measurement of data traffic load)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Sridhar as applied to claim 5 above, and further in view of Oosawa et al. (US-6,900,700 hereinafter, Oosawa).
Regarding claim 18, Matsunaga in view of Sridhar teaches examples of the triggering events including “that a number of wireless devices served by the wireless access node has changed (e.g., by a threshold amount, by a threshold percentage, or the like). The trigger event may be detection that a number of handover events within a certain period of time satisfies a threshold, detection that a number of wireless devices supported by the wireless access node satisfies a threshold, detection that a change in the number of wireless devices supported by the wireless access node satisfies a threshold” (Sridhar Page 5 [0048]) which require counting/accumulating, but differs from the claimed invention by not explicitly reciting a binary or N-ary counter.  
In an analogous art, Oosawa teaches a communication semiconductor integrated circuit (Abstract) that includes the use of binary counters.  (Col. 11 lines 28-37)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Matsunaga in view of Sridhar after modifying it to incorporate the use of binary counters of Oosawa since binary counters are well known in the art and can be used to count to specific values and triggering an alert/flag upon resetting.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646